           Case 5:16-cr-00171-R Document 50 Filed 09/02/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                           )
                                                    )
                      Plaintiff-Respondent,         )
                                                    )
v.                                                  )      Case No. CR-16-171-R
                                                    )               CIV 18-1222-R
BRIAN LEE DOWNING,                                  )
                                                    )
                      Defendant-Petitioner.         )

                                               ORDER

       On April 21, 2020, the Court denied Petitioner’s § 2255 motion and entered

judgment accordingly. Doc. Nos. 48, 49. Under Rule 11 of the Rules Governing Section

2255 Proceedings, the Court must issue or deny a certificate of appealability after entering

a final order adverse to a petitioner. A court may issue a certificate of appealability “only

if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To satisfy this standard, a petitioner must show “that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000). For the reasons stated in the Court’s Order,

Doc. No. 48, the Court finds that petitioner has not satisfied this standard. The Court denies

a certificate of appealability as to its ruling on Petitioner’s § 2255 petition.

       IT IS SO ORDERED this 2nd day of September 2020.
